Title: From Alexander Hamilton to Archibald Gracie, [23 March 1804]
From: Hamilton, Alexander
To: Gracie, Archibald



[New York, March 23, 1804]
Dr. Sir

I have perused the Bill & am of opinion that the prohibition will extend only to Associations or Companies of which the primary and essential purpose or end is, to issue notes make discounts &c, in other words, to operate as a Bank, and not to Commercial companies which may incidentally transact such business. Yet there is some degree of Ambiguity on the subject and questions may arise. The Bill therefore may be considered in this view as dangerous to the Mercantile interest.
Dr Sir   Yrs. truly

A Hamilton

